DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Arguments
Applicant’s arguments with respect to the amended claims have been considered but are moot in view of the new ground(s) of rejection.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 – 8 and 21 – 23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are:  
Claim 1 recites a method a method to detect a test analyte in a test sample, the method comprising:
(1)	measuring test-light levels generated by reactions of at least one reagent group binding with at least one reactive test analyte in the test sample;
(2)	measuring control-light levels generated by reactions of at least one reagent group binding with at least one control analyte in a control sample, wherein each of the at least one control analyte is a known amount of the at least one reactive test analyte; and

measured test-light levels are above the measured control-light levels (emphasis added).
Step 2 appears to be standard concentration curve for the test analyte. However, in step 3, it is not clear as to how the presence of the reactive test analyte is determined when the measured test-levels are above the measured control-light levels of the known amount of the same test analyte in the control sample. Typically a light level measurement of an analyte in a test sample is compared to the light level of the control analyte at a known amount in a standard or calibration response curve in order to determine the amount of the analyte in the test sample. It is not clear as to how the presence of the test analyte is determined  in step 3. Therefore, there appears to be a missing step and this claim recitation is considered to be indefinite.
Allowable Subject Matter
Claims 1 – 8 and 21 – 23 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 1, the cited prior art neither teaches nor fairly suggests a method to detect a test analyte in a test sample, the method further comprising:
measuring control-light levels generated by reactions of at least one reagent group binding with at least one control analyte in a control sample, wherein each of the at least one control analyte is a known amount of the at least one reactive test analyte; and
determining a presence of the at least one reactive test analyte in the test sample when the measured test-light levels are above the measured control-light levels.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN J SINES whose telephone number is (571)272-1263.  The examiner can normally be reached on 9 AM-5 PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on (571) 272-1254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



BRIAN J. SINES
Primary Patent Examiner
Art Unit 1797



/BRIAN J. SINES/Primary Examiner, Art Unit 1797